Title: To Thomas Jefferson from John Ledyard, [before 3 July 1788]
From: Ledyard, John
To: Jefferson, Thomas


          
            
              Sir
            
            [Before 3 July 1788]
          
          When men of genius want matter of fact to reason from it is bad, though it is worse to reason without it: it is the fate of genius not to make, or to misapply this reflexion, and so it forms theories: humble minds admire these theories because they cannot comprehend them, and disbelieve them for the same reason.
          Simplify the efforts and attainments of all the antient worlds in science and it amounts to nothing but theory: to a riddle: the sublime of antient wisdom was to form a riddle: and the delphic god bore the palm: Men had then great encouragement to do so: they were made priests phrophets, kings and gods: and when they had gained these distinctions by riddles it was necessary by riddles to preserve them.
          Men have since tho but very lately and not yet universaly sought impartialy for truth and we now a days seek truth not only for its own enchanting beauty, but from a principle tho not more valuable yet more generous viz. the pleasure of Communicating it to one another. The soothsayers, magicians, phrophets, and priests of old would think us as errant fools as we think them knaves.
          In my travels I have made it my rule to compare the written with the living history of Man, and as I have seen all kinds of men so I have not hesitated to make use of all kinds of history (that I am acquainted with) in the comparison: and I give in many cases as much credit to traditions as to other history: implicit credit to none nor implicit credit to inferrences that I myself draw from this comparison except rarely; and then I am as sure as I want to be. Thus I know and feel myself above prejudice. Moses, Albugassi and the writers of the last 20 years are all alike to me as to what I am seeking for: I would only understand if I could what man has been from what he is: not what he may be hereafter tho all mention the tale. I would also know what the earth has been from observing how it is at present: not how it may hereafter be tho all mention also this tale. You know how ignorant and plain a Man  I am, but I declare to you that in this temper of mind and from the information incident to the extent and nature of my travels I find myself at my ease concerning things which some cannot and others will not believe that are of considerable importance; and I will tell you in a very few words what some of them are—I wish I had time to mention them all, or if I do that it was more in detail.
          Sir I am certain (the negroes excepted because I have not yet personaly visited them) that the difference in the colour of Men is the effect of natural causes.
          Sir I am certain that all the people you call red people on the continent of America and on the continents of Europe and Asia as far south as the southern parts of China are all one people by whatever names distinguished and that the best general one would be Tartar.
          I suspect that all red people are of the same family. I am satisfied myself that America was peopled from Asia and had some if not all its animals from thence.
          I am satisfied myself that the great general analogy in the customs of Men can only be accounted for but by supposing them all to compose one family: and by extending the Idea and uniting Customs, traditions and history I am satisfied that this common origin was such or nearly as related by Moses and commonly believed among all the nations of the earth. There is a transposition of things on the globe that must have been produced by some cause equal to the effect which is vast and curious: whether I repose on arguments drawn from facts observed by myself or send imagination forth to find a cause they both declare to me a general deluge. I am yr. Excellencys most humble & most gratefull friend,
          
            
              Ledyard
            
          
        